The court is of opinion that the first request should have been granted. The bill of sale referred to was clearly a mortgage, both by its terms and by the testimony of the plaintiff himself. It did not purport to be and was not intended to be for the absolute transfer of the property, but only for security. The property covered by it, therefore, like any mortgaged property "in the possession of the mortgagor, and while the same is redeemable at law or in equity1" was subject to attachment for the debts of the mortgagor.
The second request was properly refused. The mortgagee has an immediate right of possession unless there is some stipulation in the mortgage to the contrary. Jones on Chattel Mortgages, § 426.
The exception to the first refusal to rule as requested is sustained; the second is overruled.
The petition for a new trial is granted. Case remitted to the Common Pleas Division.
1 Pub. Stat. R.I. cap. 208, § 4, is as follows:
SEC. 4. Personal estate, when mortgaged and in the possession of the mortgagor, and while the same is redeemable at law or in equity may be attached on mesne process against the mortgagor, in the same manner as his other personal estate.